DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi (US 5,418,035). 

Regarding claim 1, Iguchi meets the claimed, a method of shaping a preform, (Iguchi col. 1 lines 6-14 teach a method of forming a preform) the method comprising: laminating a plurality of dry tape members each comprising a binder and fiber (Iguchi col. 5 lines 28-34 teach a plurality of fibers with thermoplastic resin “binder” are laminated) while partly heat-sealing the plurality of dry tape members with the binder to provisionally fasten each of the plurality of dry tape members to an adjacent dry tape member; (Iguchi col. 5 lines 28-34 teach the lamination occurs under heat to melt the resin “binder” and form a shape) bending the plurality of dry tape members, which have been provisionally fastened, along at least one bending line; (Iguchi col. 5 lines 35-41 teach that fibers are bent after being bonded together) and heat-sealing the plurality of dry tape members, which have been bent, with the binder to manufacture a shaped dry preform, (Iguchi col. 5 lines 45-48 teach heating the bent fibers) wherein during bending, the plurality of dry tape members are bent along the at least one bending line to form a shape comprising (i) a curved surface and a flat surface that are coupled at the at least one bending line or (ii) a curved surface and a curved surface that are coupled at the at least one bending line, (Figure 9C shows a bent preform with two curved surfaces.)
wherein during laminating, first portions to be bent along the at least one bending line in the plurality of dry tape members are heat-sealed with the binder, second portions adjacent to the first portions to be bent are heat-sealed with the binder, Iguchi col. 10 lines 13-41 describes that the spot ultrasonic welding (heat-sealing) can occur either on the edge portions “first portions”, see for example Figure 8, or on other spot bonded portions 43, see for example Figure 9A which shows the spot bonded portion on the middle section “second portion” between two edge portions. When combined, the heat-sealing can be performed on ether the edge portions (first portions) or middle (second portions.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the heat-sealing on the edge (first portion) with heat-sealing on the other sections as taught by Iguchi to achieve a predictable result of bonding the sheets together without wrinkles, see Iguchi col. 10 lines 13-35. 
Further, Iguchi does not explicitly meet the claimed, an amount of heat-sealing with the binder in the first portions is smaller than an amount of heat-sealing with the binder in second portions, the first portions and the second portions are adjacent to each other at the at least one bending line as a border, and wherein during laminating, the amount of heat-sealing with the binder in an area along the at least one bending line is larger than the amount of heat-sealing with the binder in the portion adjacent to and on opposite sides of the area along the at least one bending line, however, Iguchi col. 10 lines 13-41 describes heat-sealing on different locations “areas” of the laminated sheets, and Iguchi col. 10 lines 51-62 teach that the welding pitch “heat-sealing pitch” can be varied in order to modify the strength of the bond.  A lower welding pitch would mean smaller intervals between heat-sealing points and thus mean more heat sealing while a higher welding pitch would indicate larger intervals and less heat sealing. 

    PNG
    media_image1.png
    359
    271
    media_image1.png
    Greyscale
Iguchi col. 10 lines 51-62 teach the welding pitch is a result-effective variable which affects the bonding of the composite sheets. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the teaching of Iguchi to vary the heat-sealing locations with the teaching of Iguchi to vary the frequency/amount of heat-sealing on the composite through routine experimentation in order to optimize the bonding of the sheets, see Iguchi col. 10 lines 51-62 and MPEP §2144.05 Section II.

    PNG
    media_image2.png
    382
    378
    media_image2.png
    Greyscale

Regarding claim 3, modified Iguchi meets the claimed, The method according to claim 1, wherein at the bending, the plurality of dry tape members are bent along the at least one bending line to form a shape comprising a web and at least one flange, (Iguchi col. 5 lines 35-41 teach bending fibers into a predetermined shape and Iguchi Figure 9A a shows a preform with a web and flange) and at the laminating, an amount of heat-sealing with the binder in portions to be the at least one flange is smaller than an amount of heat-sealing with the binder in portions to be the web (Iguchi col. 10 lines 13-41 describes that the spot ultrasonic welding can occur on either the edge “flange” or the center spot-bonded portion 43 “web” and Iguchi col. 10 lines 51-62 teach that the welding pitch (frequency or amount of the heat-sealing) can be varied in order to achieve an efficient bond.)
Iguchi col. 10 lines 51-62 teaches the welding pitch is a result-effective variable which affects the bonding of the composite sheets. It would have been obvious to a person of ordinary skill in the art before the filing date to vary the frequency/amount of heat-sealing on the composite through routine experimentation in order to optimize the bonding of the sheets, see Iguchi col. 10 lines 51-62 and MPEP §2144.05 Section II. 
Regarding claim 4, modified Iguchi meets the claimed, the method according to claim 1, wherein at the laminating, the heat-sealing with the binder is performed at a temperature lower than a first melting point representative value and higher than a second melting point representative value, (Iguchi col. 11 lines 31-66 describes that the lamination occurs under a higher temperature than the melting temperature of the resin “binder” and higher than the temperature used in the subsequent heating/heat sealing steps.) 
Iguchi does not explicitly meet the claimed, the first melting point representative value is a representative value of a melting point of the binder in the first portions to be bent along the at least one bending line in the plurality of dry tape members, and the second melting point representative value is lower than the first melting point representative value, and a representative value of a melting point of the binder in the second portions adjacent to the first portions to be bent, however, Iguchi col. 11 lines 31-66 teach that subsequent heating steps are done at a lower temperature in order to avoid re-melting the resin “binder” that was melted in the high-temperature laminating step. Therefore, it would have been obvious to a person of ordinary skill in the art to avoid heat-sealing and melting of the material on the first portions of the fiber composite by using a temperature below the melting point of the binder. 
Regarding claim 6, Iguchi does not explicitly meet the claimed, the method according to claim 1, wherein during laminating, the first portions and the second portions are heat-sealed by spot heating to form first heat-sealing points in the first portions and second heat-sealing points in the second portions, during laminating, first intervals between the first heat-sealing points with the binder in the first portions to be bent along the at least one bending line in the plurality of dry tape members are larger than second intervals between the second heat-sealing points with the binder in the portions adjacent to the portions to be bent, however, Iguchi col. 10 lines 51-562 teach that the welding pitch “heat-sealing pitch” can be varied in order to modify the strength of the bond. 
Iguchi col. 10 lines 51-62 teaches the welding pitch is a result-effective variable which affects the bonding of the composite sheets. It would have been obvious to a person of ordinary skill in the art before the filing date to vary the frequency/amount of heat-sealing on the composite through routine experimentation in order to optimize the bonding of the sheets, see Iguchi col. 10 lines 51-62 and MPEP §2144.05 Section II. 
Regarding claim 10, Iguchi Figure 8 shows a chamfered portion but does not explicitly meet the claimed, the method according to claim 1, wherein an amount of heat-sealing with the binder in chamfered portions formed in the plurality of dry tape members when bent along the at least one bending line is larger than an amount of heat-sealing with the binder in portions adjacent to the chamfered portions, however, Iguchi col. 10 lines 51-62 teach that the welding pitch (heat-sealing pitch) can be varied in order to modify the strength of the bond.  A lower welding pitch would mean more heat sealing while a higher welding pitch would mean less heat sealing. 
Iguchi col. 10 lines 51-62 teaches the welding pitch is a result-effective variable which affects the bonding of the composite sheets. It would have been obvious to a person of ordinary skill in the art before the filing date to vary the frequency/amount of heat-sealing on the composite through routine experimentation in order to optimize the bonding of the sheets, see Iguchi col. 10 lines 51-62 and MPEP §2144.05 Section II. 

    PNG
    media_image3.png
    444
    583
    media_image3.png
    Greyscale

 The method according to claim 1, wherein the first portions have a shape comprising the flat surface, and the second portions have a shape comprising the curved surface, (Iguchi Figure 9C shows a portion with a curved surface and a portion with a flat surface) during laminating, the first portions and the second portions are heat-sealed by spot heating to form first heat-sealing points in the first portions and second heat-sealing points in the second portions, (Iguchi col. 10 lines 13-41 describes that the spot ultrasonic welding “heat-sealing” can occur either on the edge portions “curved portions”, or on other spot bonded portions 43, see the flat portion on Figure 9C) and during laminating, first intervals between the first heat-sealing points are larger than second intervals between the second heat-sealing points Iguchi col. 10 lines 51-62 teach that the welding pitch (frequency or amount of the heat-sealing) can be varied in order to achieve an efficient bond. 
Iguchi col. 10 lines 51-62 teaches the welding pitch is a result-effective variable which affects the bonding of the composite sheets. It would have been obvious to a person of ordinary skill in the art before the filing date to vary the frequency/amount of heat-sealing on the composite through routine experimentation in order to optimize the bonding of the sheets, see Iguchi col. 10 lines 51-62 and MPEP §2144.05 Section II. 
Regarding claim 13, Iguchi does not explicitly meet the claimed, The method according to claim 12, wherein during laminating, the first portions and the second portions are heat-sealed by spot heating so that the first intervals and the second intervals become irregular, however, Iguchi col. 10 lines 51-62 teach that the welding pitch (frequency or amount of the heat-sealing) can be varied in order to achieve an efficient bond. 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi as applied to claim 4 above, and further in view of Bhatt ("Influence of molecular weight on the properties of poly(ether ether ketone)", 2010, see NPL copy provided with the action dated 11/12/2020).
Regarding claim 5, Iguchi meets the claimed, the portions to be bent along the at least one bending line with a smaller amount of heat-sealing than an amount of heat-sealing with which the portions adjacent to the portions to be bent is heat-sealed (Iguchi col. 10 lines 21-26 teach that the bonding step “heat-sealing” occurs on the portions of the fiber that are not bent.)
 Iguchi does not explicitly meet the claimed, the method according to claim 4, wherein a plurality of kinds of thermoplastic binders having different melting points are blended to thereby heat-seal, however, Iguchi col. 3 lines 64-67 teach the thermoplastic resin “binder” is a blend of a low molecular weight PEEK and a high molecular weight PEEK. Iguchi does not explicitly teach the low and high weight components have different melting temperatures, but Bhatt page 1 line 19-20 teaches that the melting points of PEEK decreases with increasing molecular weight. 
.
Response to Arguments
In response to the amendments filed 12/01/2021, the objection to claim 1 has been withdrawn and the rejection under 35 USC 112(b) to claim 9 is withdrawn.
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Iguchi does not describe a larger amount of sealing on one side of a bending line than the opposite side of the bending line.  While Iguchi does not explicitly teach that heat sealing occurs more on one side of a bending line than the other, Iguchi discloses that both the location and the amount of heat sealing can be varied, see Iguchi col. 10 lines 13-62.  Under the broadest reasonable interpretation of claim 1, “the amount of heat-sealing with the binder” can be interpreted to mean the pitch or interval of the welding. It would be well within the ambit of a person of ordinary skill in the art to use the teachings of Iguchi to vary the location and frequency of the heat-sealing via routine optimization in order to affect the bonding strength and prevent wrinkles and arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        


/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744